PER CURIAM.
The sole issue on appeal is whether the defendant’s sentence of eight to nine years in the Colorado State Penitentiary was excessive.
The defendant entered a plea of guilty to simple robbery, section 18-4-301, C.R.S. 1973, as the result of a plea agreement which involved the dismissal of a number of other charges. The defendant admitted complicity in an aggravated robbery where the victim was injured. The defendant, who has an extended criminal record including three felony convictions, consulted with counsel and then waived a presentence investigation.
Under the circumstances which are before us, we cannot say that the sentence was excessive. Triggs v. People, 197 Colo. 229, 591 P.2d 1024 (1979); People v. Duran, 188 Colo. 207, 533 P.2d 1116 (1975).
Accordingly, we affirm.